Exhibit 10.1

 

TREVENA, INC.

 

UP TO $75,000,000 OF SHARES

 

COMMON STOCK

 

SALES AGREEMENT

 

December 14, 2015

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Trevena, Inc., a Delaware corporation (the “Company”), confirms its agreement
(this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through Cowen, acting as agent and/or principal, shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), having an aggregate
offering price of up to $75,000,000 (the “Placement Shares”).  Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitation set forth in this Section 1 on the number of
shares of Common Stock issued and sold under this Agreement shall be the sole
responsibility of the Company, and Cowen shall have no obligation in connection
with such compliance.  The issuance and sale of Common Stock through Cowen will
be effected pursuant to the Registration Statement (as defined below) filed, or
to be filed, by the Company and after such Registration Statement has been
declared effective by the Securities and Exchange Commission (the “Commission”),
although nothing in this Agreement shall be construed as requiring the Company
to use the Registration Statement (as defined below) to issue the Common Stock.

 

On the date of this Agreement, the Company has filed, or will file, in
accordance with the provisions of the Securities Act of 1933, as amended, and
the rules and regulations thereunder (collectively, the “Securities Act”), with
the Commission a registration statement on Form S-3, including a base
prospectus, relating to certain securities, including the Common Stock, to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”). The Company has
prepared a sales agreement prospectus specifically relating to the Placement
Shares (the “Sales Prospectus”) included as part of such registration
statement.  The Company has furnished to Cowen, for use by Cowen, copies of the
Sales Prospectus relating to the Placement Shares.  Except where the context
otherwise requires, such registration statement, as amended when it becomes
effective, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as

 

--------------------------------------------------------------------------------


 

defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the Securities Act, is herein
called the “Registration Statement.”  The base prospectus, including all
documents incorporated therein by reference, and the Sales Prospectus, including
all documents incorporated therein by reference, each of which is included in
the Registration Statement, as it or they may be supplemented by any additional
prospectus supplement, in the form in which such prospectus and/or Sales
Prospectus have most recently been filed by the Company with the Commission, is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to the Electronic Data Gathering Analysis and
Retrieval System or any successor thereto (collectively “EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell Placement Shares hereunder (each, a “Placement”), it
will notify Cowen by email notice (or other method mutually agreed to in writing
by the parties) (a “Placement Notice”) containing the parameters in accordance
with which it desires such Placement Shares to be sold, which shall at a minimum
include the number of Placement Shares to be issued, the time period during
which sales are requested to be made, any limitation on the number of Placement
Shares that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1.  The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 attached hereto (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from Cowen set forth on Schedule 2 attached hereto, as
such Schedule 2 may be amended in writing from time to time. The Placement
Notice shall be effective upon receipt by Cowen unless and until (i) in
accordance with the notice requirements set forth in Section 4, Cowen declines
to accept the terms contained therein for any reason, in its sole discretion,
(ii) the entire amount of the Placement Shares have been sold, (iii) in
accordance with the notice requirements set forth in Section 4, the Company
suspends or terminates the Placement Notice for any reason, in its sole
discretion, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) this
Agreement has been terminated under the provisions of Section 11.   The amount
of any discount, commission or other compensation to be paid by the Company to
Cowen in connection with the sale of Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 3.  It is expressly acknowledged
and agreed that neither the Company nor Cowen will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to Cowen and Cowen does not decline such
Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein.  In the event of a conflict between the
terms of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.

 

2

--------------------------------------------------------------------------------


 

3.                                      Sale of Placement Shares by Cowen. 
Subject to the terms and conditions herein set forth, upon the Company’s
issuance of a Placement Notice, and unless the sale of Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, Cowen, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of The NASDAQ Global Select Market
(“Nasdaq”) to sell such Placement Shares up to the amount specified in such
Placement Notice, and otherwise in accordance with the terms of such Placement
Notice.  Cowen will provide written confirmation to the Company (including by
email correspondence to each of the individuals of the Company set forth on
Schedule 2 attached hereto, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to Cowen pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by Cowen (as set forth in
Section 5(a)) from the gross proceeds that it receives from such sales.  Cowen
may sell Placement Shares by any method permitted by law deemed to be an “at the
market” offering as defined in Rule 415 of the Securities Act, including without
limitation sales made through Nasdaq, on any other existing trading market for
the Common Stock or to or through a market maker.  If expressly authorized by
the Company in a Placement Notice, Cowen may also sell Placement Shares in
negotiated transactions.  Notwithstanding the provisions of Section 6(yy), Cowen
shall not purchase Placement Shares for its own account as principal unless
expressly authorized to do so by the Company in a Placement Notice.  The Company
acknowledges and agrees that (i) there can be no assurance that Cowen will be
successful in selling Placement Shares, and (ii) Cowen will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by Cowen to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3.  For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on Nasdaq.

 

4.                                      Suspension of Sales.

 

(a)                                 The Company or Cowen may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2 attached hereto, if
receipt of such correspondence is actually acknowledged by any of the
individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 2 attached hereto), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice.  Each of the Parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 attached hereto, as such schedule may be
amended in writing from time to time.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision of this
Agreement, during any period in which the Company’s is in possession of material
non-public information, the Company and Cowen agree that (i) no sale of
Placement Shares will take place, (ii) the Company shall not request the sale of
any Placement Shares, and (iii) Cowen shall not be obligated to sell or offer to
sell any Placement Shares.

 

(c)                                  If either Cowen or the Company has reason
to believe that the exemptive provisions set forth in Rule 101(c)(1) of
Regulation M under the Exchange Act are not satisfied with respect to the Common
Stock, it shall promptly notify the other party, and Cowen may, at its sole
discretion, suspend sales of the Placement Shares under this Agreement.  Cowen
shall calculate on a weekly basis the average daily trading volume (as defined
by Rule 100 of Regulation M under the Exchange Act) of the Common Stock.

 

5.                                      Settlement.

 

(a)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date” and the first such settlement
date, the “First Delivery Date”).  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by Cowen at
which such Placement Shares were sold, after deduction for (i) Cowen’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, (ii) any other amounts due and payable by the
Company to Cowen hereunder pursuant to Section 7(g) (Expenses) hereof, and
(iii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.

 

(b)                                 Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting Cowen’s or
its designee’s account (provided Cowen shall have given the Company written
notice of such designee at least one Trading Day prior to the Settlement Date)
at The Depository Trust Company through its Deposit and Withdrawal at Custodian
System or by such other means of delivery as may be mutually agreed upon by the
parties hereto which in all cases shall be freely tradeable, transferable,
registered shares in good deliverable form.  On each Settlement Date, Cowen will
deliver the related Net Proceeds in same day funds to an account designated by
the Company on, or prior to, the Settlement Date.  The Company agrees that if
the Company, or its transfer agent (if applicable), defaults in its obligation
to deliver Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold Cowen
harmless against any loss, claim, damage, or reasonable and documented expense
(including reasonable and documented legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company and (ii) pay to
Cowen (without duplication) any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

 

4

--------------------------------------------------------------------------------


 

6.                                      Representations and Warranties of the
Company.  The Company represents and warrants to, and agrees with, Cowen that,
unless such representation, warranty or agreement specifies otherwise, as of
each Applicable Time (as defined in Section 20 (a)):

 

(a)                                 Compliance with Registration Requirements.
As of each Applicable Time other than the date of this Agreement, the
Registration Statement and any Rule 462(b) Registration Statement have been
declared effective by the Commission under the Securities Act.  The Company has
complied to the Commission’s satisfaction with all requests of the Commission
for additional or supplemental information related to the Registration Statement
and the Prospectus.  No stop order suspending the effectiveness of the
Registration Statement or any Rule 462(b) Registration Statement is in effect
and no proceedings for such purpose have been instituted or are pending or, to
the knowledge of the Company, are contemplated or threatened by the Commission. 
The Company meets the requirements for use of Form S-3 under the Securities
Act.  The proposed offering of Placement Shares hereunder may be made pursuant
to General Instruction I.B.1 of Form S-3.

 

(b)                                 No Misstatement or Omission.  As of (i) the
time of filing of the Registration Statement and (ii) as of the date of this
Agreement, the Company was not an “ineligible issuer” in connection with the
offering of the Placement Shares pursuant to Rules 164, 405 and 433 under the
Securities Act.  The Company agrees to notify Cowen promptly upon the Company
becoming an “ineligible issuer.” The Prospectus when filed will comply or
complied and, as amended or supplemented, if applicable, will comply in all
material respects with the Securities Act.  Each of the Registration Statement,
any Rule 462(b) Registration Statement and any post-effective amendment thereto,
at the time it becomes effective, and as of each Applicable Time, if any, will
comply in all material respects with the Securities Act and did not and, as of
each Applicable Time, if any, will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each Applicable
Time, if any, will not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information furnished to the
Company in writing by Cowen expressly for use therein.  There are no contracts
or other documents required to be described in the Prospectus or to be filed as
exhibits to the Registration Statement which have not been described or filed as
required.

 

(c)                                  Distribution of Offering Material by the
Company. The Company has not distributed and will not distribute, prior to the
completion of Cowen’s distribution of the Placement Shares, any offering
material in connection with the offering and sale of Placement Shares pursuant
to this Agreement other than the Prospectus or the Registration Statement and
other materials, if any, permitted under the Securities Act and approved by
Cowen.

 

(d)                                 The Sales Agreement. The Company has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement.  This Agreement has been duly and validly
authorized, executed and delivered by, and is a valid and binding

 

5

--------------------------------------------------------------------------------


 

agreement of, the Company, enforceable against the Company in accordance with
its terms, except as rights to indemnification and contribution hereunder may be
limited by applicable law and public policy considerations and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

(e)                                  Authorization of the Placement Shares. On
or prior to each time the Company delivers a Placement Notice to Cowen, the
board of directors of the Company or a duly authorized committee thereof shall
have approved the terms of the applicable Placement or delegated to the Company
the authority to approve the terms of the applicable Placement.  The Placement
Shares to be sold by Cowen, when issued and delivered pursuant to this Agreement
(including the terms set forth in the applicable Placement Notice) against
payment therefor as provided herein, will be duly authorized, validly issued,
fully paid and nonassessable and will not be subject to any preemptive rights,
rights of first refusal or other similar rights of the Company or granted by the
Company to subscribe for or purchase the Placement Shares, except for such
rights as are described in the Registration Statement and the Prospectus or have
been waived.

 

(f)                                   No Applicable Registration or Other
Similar Rights. Except as described in the Registration Statement and
Prospectus, there are no contracts, agreements or understandings between the
Company and any person granting such person the right (other than rights that
have been waived in writing or otherwise satisfied) to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.

 

(g)                                  Due Organization.  The Company is duly
organized, is validly existing and in good standing as a corporation under the
laws of its jurisdiction of organization and is duly qualified to do business
and in good standing as a foreign corporation or other business entity in each
jurisdiction in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified or in good standing would not, in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, business or
prospects of the Company taken as a whole (a “Material Adverse Effect”).  The
Company has all power and authority necessary to own or hold its properties and
to conduct the business in which it is engaged.  The Company does not own or
control, directly or indirectly, any corporation, association or other entity.

 

(h)                                 Capitalization. The Company has an
authorized capitalization as set forth in the Prospectus as of the date or dates
set forth therein, and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and non-assessable,
conform in all material respects to the description thereof contained in the
Registration Statement and Prospectus and were issued in compliance with federal
and state securities laws and not in violation of any preemptive right, resale
right, right of first refusal or similar right. All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued,
conform in all

 

6

--------------------------------------------------------------------------------


 

material respects to the description thereof contained in the Registration
Statement and Prospectus and were issued in compliance with federal and state
securities laws.

 

(i)                                     Independent Accountants.  Ernst & Young
LLP, who have certified certain financial statements of the Company, whose
report with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and any supporting schedules filed
with the Commission or incorporated by reference in the Registration Statement
and included or incorporated by reference in the Prospectus, are independent
public accountants as required by the Securities Act and the rules and
regulations thereunder.

 

(j)                                    Preparation of the Financial Statements.
The historical financial statements (including the related notes and supporting
schedules) included or incorporated by reference in the Registration Statement
and Prospectus comply as to form in all material respects with the requirements
of Regulation S-X under the Securities Act and present fairly, in all material
respects, the financial condition, results of operations and cash flows of the
entities purported to be shown thereby at the dates and for the periods
indicated (subject to year-end audit adjustments in the case of unaudited
interim financial statements) and have been prepared in conformity with
accounting principles generally accepted in the United States applied on a
consistent basis throughout the periods involved.

 

(k)                                 Internal Controls.  The Company maintains a
system of internal control over financial reporting (as such term is defined in
Rule 13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed by, or under the supervision of, the
Company’s principal executive and principal financial officers, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States. The Company
maintains internal accounting controls designed to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of the Company’s financial statements in conformity with accounting
principles generally accepted in the United States and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences. As of the date of the most recent balance sheet of the Company
reviewed or audited by Ernst & Young LLP, there were no material weaknesses in
the Company’s internal controls and (v) the interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement and Prospectus fairly present the information called for
in all material respects and are prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(l) Extensible Business Reporting Language.  The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(m) Disclosure Controls and Procedures. (i) The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act), (ii) such

 

7

--------------------------------------------------------------------------------


 

disclosure controls and procedures are designed to ensure that material
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is accumulated and communicated to management of
the Company, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made, and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.

 

(n) No Significant Deficiencies. Since the date of the most recent balance sheet
of the Company reviewed or audited by Ernst & Young LLP, (i) the Company has not
been advised of or become aware of (A) any significant deficiencies in the
design or operation of internal controls that could adversely affect the ability
of the Company to record, process, summarize and report financial data, or any
material weaknesses in internal controls, and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the internal controls of the Company; and (ii) there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.

 

(o) Critical Accounting Policies. The section entitled “Management’s Discussion
and Analysis of Financial Condition and Results of Operations—Critical
Accounting Policies and Significant Judgments and Estimates” set forth or
incorporated by reference in the Registration Statement and Prospectus
accurately and fully describes in all material respects (i) the accounting
policies that the Company believes are the most important in the portrayal of
the Company’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments (“Critical
Accounting Policies”); and (ii) the judgments and uncertainties affecting the
application of Critical Accounting Policies.

 

(p) Sarbanes-Oxley.  There is and has been no material failure on the part of
the Company or, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, to the extent such Act, rules and regulations are or have
been applicable to the Company or its directors or officers.

 

(q) No Change.  Since the date of the latest audited financial statements
included or incorporated by reference in the Registration Statement and
Prospectus, (a) the Company has not (i) sustained any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, (ii) issued or granted any securities, (iii) incurred any
material liability or obligation, direct or contingent, other than liabilities
and obligations that were incurred in the ordinary course of business,
(iv) entered into any material transaction not in the ordinary course of
business, or (v) declared or paid any dividend on its capital stock, and
(b) since such date, there has not been any change in the capital stock or
long-term debt of the Company or any adverse change, or any development
involving a prospective adverse change, in or affecting the condition (financial
or otherwise), results of operations, stockholders’ equity, properties,
management, business or prospects of the Company taken as a whole, except, with
respect to clauses (a)(ii), (a)(iii), (a)(iv) and (b), such as otherwise
disclosed in the most recent Preliminary Prospectus or, with respect to both
clauses (a) and (b), as would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

(r) Title. The Company has good and marketable title to all personal property
owned by it that are material to the business of the Company taken as a whole,
free and clear of all liens, encumbrances and defects, except such liens,
encumbrances and defects as are described in the Registration Statement and
Prospectus or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company. All assets held under lease by the Company that are
material to the business of the Company taken as a whole are held by them under
valid, subsisting and enforceable leases, with such exceptions as do not
materially interfere with the use made and proposed to be made of such assets by
the Company.

 

(s) Non-Contravention. The issue and sale of the Placement Shares, the
execution, delivery and performance of this Agreement by the Company and Cowen,
the consummation of the transactions contemplated hereby and the application of
the proceeds from the sale of the Placement Shares as described under “Use of
Proceeds” in the Prospectus will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of the Company, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement, license, lease or
other agreement or instrument to which the Company is a party or by which the
Company is bound or to which any of the property or assets of the Company is
subject; (ii) result in any violation of the provisions of the charter or
by-laws (or similar organizational documents) of the Company; or (iii) result in
any violation of any statute or any judgment, order, decree, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or any of their properties or assets, except, with respect to clauses (i) and
(iii), conflicts, breaches, violations, liens, charges, encumbrances and
defaults that would not reasonably be expected to have a Material Adverse
Effect.

 

(t) Further Authorizations or Approvals Required.  No consent, approval,
authorization or order of, or filing, registration or qualification with, any
court or governmental agency or body having jurisdiction over the Company or any
of their properties or assets is required for the issue and sale of Placement
Shares, the execution, delivery and performance of this Agreement by the
Company, the consummation of the transactions contemplated hereby, the
application of the proceeds from the sale of the Placement Shares as described
under “Use of Proceeds” in the Prospectus, except for such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and applicable state or foreign securities laws and/or the bylaws and
rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”) in
connection with the purchase and sale of the Placement Shares by Cowen.

 

(u) Permits. The Company holds all material, and is operating in material
compliance with, such permits, licenses, franchises, registrations, exemptions,
approvals, authorizations and clearances of the United Stated Food and Drug
Administration (“FDA”) and other governmental authorities required for the
conduct of its business as currently conducted (collectively, the “Permits”),
and all such Permits are in full force and effect. The Company has fulfilled and
performed all of its material obligations with respect to the Permits, and, to
the Company’s knowledge, no event has occurred which allows, or after notice or
lapse of time would allow, revocation or termination thereof or results in any
other material impairment of the rights of the holder of any Permit. To the
Company’s knowledge, all applications, notifications, submissions,

 

9

--------------------------------------------------------------------------------


 

information, claims, reports and statistics, and other data and conclusions
derived therefrom, utilized as the basis for any and all requests for a Permit
from the FDA or other governmental authority relating to the Company, its
business and the products of the Company, when submitted to the FDA or other
governmental authority, were true, complete and correct in all material respects
as of the date of submission and any necessary or required updates, changes,
corrections or modification to such applications, submissions, information and
data have been submitted to the FDA or other governmental authority. The Company
has operated and currently is in compliance in all material respects with
applicable statutes and implementing regulations administered or enforced by the
FDA, DEA, or any other federal, state, local, or foreign governmental authority.
Except as described in the most recent Preliminary Prospectus or as would not
reasonably be expected to result in a material liability to the Company, the
Company has not received any notification, correspondence or any other written
or oral communication, including notification of any pending or, to the
Company’s knowledge, threatened claim, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any governmental authority,
including, without limitation, the FDA or DEA, of potential or actual
non-compliance by, or liability of, the Company under any Permits. To the
Company’s knowledge, there are no facts or circumstances that would reasonably
be expected to give rise to liability of the Company under any Permits.  The
Company has not received notice of any revocation or modification of any such
Permits or has any reason to believe that any such Permits will not be renewed
in the ordinary course.

 

(v) FDA. Except as described in the Registration Statement and Prospectus or as
would not reasonably be expected to have a Material Adverse Effect, the Company
has not had any product or manufacturing site (whether Company-owned or that of
a contract manufacturer for Company products) subject to a governmental
authority (including FDA) shutdown or import or export prohibition, nor received
any FDA Form 483 or other governmental authority notice of inspectional
observations, “warning letters,” “untitled letters,” requests to make changes to
the Company’s products, processes or operations, or similar correspondence or
notice from the FDA or other governmental authority alleging or asserting
material noncompliance with any applicable laws.  To the Company’s knowledge,
neither the FDA nor any other governmental authority is considering such action.

 

(w) Clinical Trials. The clinical and pre-clinical studies and tests conducted
by the Company, and to the knowledge of the Company, the clinical and
pre-clinical studies and tests conducted on behalf of or sponsored by the
Company, were, and if still pending, are, being conducted in all material
respects in accordance with all applicable Health Care Laws (as defined below),
including, but not limited to, the Federal Food, Drug and Cosmetic Act and its
applicable implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and 312.
Any descriptions of clinical, pre-clinical and other studies and tests,
including any related results and regulatory status, contained or incorporated
by reference in the Registration Statement or the Prospectus are, and will be,
accurate in all material respects. To the Company’s knowledge, there are no
studies, tests or trials the result of which reasonably call into question in
any material respect the clinical trial results described or referred to in the
Registration Statement or the Prospectus. No investigational new drug
application filed by or on behalf of the Company with the FDA has been
terminated or suspended by the FDA, and neither the FDA nor any applicable
foreign regulatory agency has commenced, or, to the Company’s knowledge,
threatened to initiate, any action to place a clinical hold order on, or
otherwise terminate, delay or suspend, any proposed

 

10

--------------------------------------------------------------------------------


 

or ongoing clinical investigation conducted or proposed to be conducted by or on
behalf of the Company.

 

(x) Health Care Laws. Each of the Company and, to the Company’s knowledge, its
directors, officers, employees, and agents (while acting in such capacity) is,
and at all times has been, in material compliance with all health care laws
applicable to the Company or by which any of its properties, business, products
or other assets is bound or affected, including, without limitation, the federal
Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the Anti-Inducement Law (42
U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. §§ 3729 et
seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the
exclusion laws (42 U.S.C. § 1320a-7), the civil monetary penalty laws (42 U.S.C.
§ 1320a-7a), the Health Insurance Portability and Accountability Act of 1996 (42
U.S.C. § 1320d et seq.), as amended by the Health Information, Technology for
Economic and Clinical Health Act of 2009, the Food Drug and Cosmetic Act (21
U.S.C. §§ 301 et seq.) and any comparable state and local laws, the regulations
promulgated pursuant to such laws, and any other similar law or guidance, each
as amended from time to time (collectively, the “Health Care Laws”). The Company
has not received any notification, correspondence or any other written or oral
communication from any governmental authority, including, without limitation,
the FDA, the Centers for Medicare and Medicaid Services, and the Department of
Health and Human Services Office of Inspector General, of potential or actual
material non-compliance by, or material liability of, the Company under any
Health Care Laws.

 

(y) Governmental Agreements. The Company is not a party to any corporate
integrity agreements, monitoring agreements, deferred prosecution agreements,
consent decrees, settlement orders, or similar agreements with or imposed by any
governmental authority.

 

(z) No Debarment.  Neither the Company, nor, to the Company’s knowledge, any of
its directors, officers, employees and agents (while acting in such capacity),
is debarred or excluded, or has been convicted of any crime or engaged in any
conduct that would result in a debarment or exclusion, from any federal or state
government health care program under 21 U.S.C. § 335a or any similar state law,
rule or regulation.  As of each Applicable Time, no claims, actions, proceedings
or investigations that would reasonably be expected to result in such a
debarment or exclusion are pending or, to the Company’s knowledge, threatened
against the Company, or the directors, officers, employees or agents of the
Company.

 

(aa) Intellectual Property. Except as would not reasonably be expected to have a
Material Adverse Effect, the Company owns or possesses adequate rights to use
all material patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, copyrights,
licenses, know-how, software, systems and technology (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of its business
and has no reason to believe that the conduct of its business will conflict
with, and has not received any notice of any claim of conflict with, any such
rights of others.

 

(bb) No Litigation.   There are no legal or governmental proceedings pending to
which the Company is a party or of which any property or assets of the Company
is the subject that would, in the aggregate, reasonably be expected to have a
Material Adverse Effect or would, in the aggregate, reasonably be expected to
have a material adverse effect on the performance of

 

11

--------------------------------------------------------------------------------


 

this Agreement or the consummation of the transactions contemplated hereby; and
to the Company’s knowledge, no such proceedings are threatened or contemplated
by governmental authorities or others.

 

(cc) Contracts. There are no contracts or other documents required under the
Securities Act to be described in the Registration Statement or Prospectus or
filed as exhibits to the Registration Statement, that are not described and
filed as required.  The statements made in the Registration Statement and
Prospectus, insofar as they purport to constitute summaries of the terms of the
contracts and other documents described and filed, constitute accurate summaries
of the terms of such contracts and documents in all material respects.  The
Company has no knowledge that any other party to any such contract or other
document has any intention not to render performance in all material respects as
contemplated by the terms thereof.

 

(dd) Insurance.  Except as described in the Prospectus, the Company carries, or
is covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is adequate for the conduct of its
business and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries.  All policies of insurance
of the Company are in full force and effect; the Company is in compliance with
the terms of such policies in all material respects; and the Company has not
received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance; there are no claims by the Company under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; and the Company does not have
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not reasonably be expected to have a Material Adverse Effect.

 

(ee) Related Party Transactions.   No relationship, direct or indirect, exists
between or among the Company, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company, on the other hand, that is
required to be described in the Registration Statement and Prospectus which is
not so described.

 

(ff) Labor. No labor disturbance by or dispute with the employees of the Company
exists or, to the knowledge of the Company, is imminent that would reasonably be
expected to have a Material Adverse Effect.

 

(gg) No Default. The Company is not (i) in violation of its charter or bylaws
(or similar organizational documents), (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant, condition
or other obligation contained in any indenture, mortgage, deed of trust, loan
agreement, license or other agreement or instrument to which it is a party or by
which it is bound or to which any of its properties or assets is subject, or
(iii) in violation of any statute or any order, rule or regulation of any court
or governmental agency or body having jurisdiction over it or its property or
assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in the case of clauses
(ii) and (iii), to the extent any such conflict, breach,

 

12

--------------------------------------------------------------------------------


 

violation or default would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(hh) Environmental Laws. The Company (i) is, and at all times prior hereto was,
in compliance with all laws, regulations, ordinances, rules, orders, judgments,
decrees, permits or other legal requirements of any governmental authority,
including without limitation any international, foreign, national, state,
provincial, regional, or local authority, relating to pollution, the protection
of human health or safety, the environment, or natural resources, or to use,
handling, storage, manufacturing, transportation, treatment, discharge, disposal
or release of hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to it, which compliance includes,
without limitation, obtaining, maintaining and complying with all permits and
authorizations and approvals required by Environmental Laws to conduct its
business, and (ii) has not received notice or otherwise have knowledge of any
actual or alleged violation of Environmental Laws, or of any actual or potential
liability for or other obligation concerning the presence, disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, except
in the case of clause (i) or (ii) where such non-compliance, violation,
liability, or other obligation would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as described in the
Registration Statement and Prospectus, (x) there are no proceedings that are
pending, or known to be contemplated, against the Company under Environmental
Laws in which a governmental authority is also a party, other than such
proceedings regarding which it is reasonably believed no monetary sanctions of
$100,000 or more will be imposed, (y) the Company is not aware of any issues
regarding compliance with Environmental Laws, including any pending or proposed
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that would reasonably be expected to have a Material Adverse
Effect, and (z) the Company does not anticipate material capital expenditures
relating to Environmental Laws.

 

(ii) Taxes. The Company has filed all federal, state, local and foreign tax
returns required to be filed through the date hereof, subject to permitted
extensions, and has paid all taxes due, and no tax deficiency has been
determined adversely to the Company, nor does the Company have any knowledge of
any tax deficiencies that have been, or would reasonably be expected to be
asserted against the Company, that could, in the aggregate, reasonably be
expected to have a Material Adverse Effect

 

(jj) ERISA.  (i) Each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code, except
for noncompliance that would not reasonably be expected to result in a material
liability to the Company; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) with respect to each Plan subject to Title IV of
ERISA (A) no “reportable event” (within the meaning of Section 4043(c) of ERISA)
has occurred or is

 

13

--------------------------------------------------------------------------------


 

reasonably expected to occur, (B) no “accumulated funding deficiency” (within
the meaning of Section 302 of ERISA or Section 412 of the Code), whether or not
waived, has occurred or is reasonably expected to occur, (C) the fair market
value of the assets under each Plan that is required to be funded exceeds the
present value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan), and (D) neither the Company or any member
of its Controlled Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the Pension Benefit Guaranty Corporation in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended
to be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 

(kk) Statistical Information. The statistical and market-related data included
in the Registration Statement and Prospectus are based on or derived from
sources that the Company believes to be reliable in all material respects.

 

(ll) No Integration.  The Company has not sold or issued any securities that
would be integrated with the offering of the Placement Shares contemplated by
this Agreement pursuant to the Securities Act, the rules and regulations
thereunder or the interpretations thereof by the Commission.

 

(mm) No Discrimination. The Company is not in violation of or has received
notice of any violation with respect to any federal or state law relating to
discrimination in the hiring, promotion or pay of employees, nor any applicable
federal or state wage and hour laws, nor any state law precluding the denial of
credit due to the neighborhood in which a property is situated, the violation of
any of which would reasonably be expected to have a Material Adverse Effect.

 

(nn) FCPA. Neither the Company, nor, to the knowledge of the Company, any
director, officer, agent (while acting in such capacity), employee or other
person acting on behalf of the Company, has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

 

(oo) Money Laundering. The operations of the Company are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

 

(pp) OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent (while acting in such capacity), employee or other
person acting on behalf of the

 

14

--------------------------------------------------------------------------------


 

Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

 

(qq) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”).  The Company is not, and after receipt of payment for
the Common Stock will not be, an “investment company” within the meaning of
Investment Company Act and will conduct its business in a manner so that it will
not become subject to the Investment Company Act

 

(rr) No Price Stabilization or Manipulation.  The Company and its affiliates
have not taken, directly or indirectly, without giving effect to activities by
Cowen, any action designed to or that has constituted or that would reasonably
be expected to cause or result in the stabilization or manipulation of the price
of any security of the Company in connection with the offering Placement Shares.

 

(ss)                              Related Party Transactions.  There are no
business relationships or related-party transactions, as defined in Item 404 of
Regulation S-K under the Exchange Act, involving the Company or any other person
required to be described in the Prospectus, which have not been described as
required.

 

(tt)                                Exchange Act Compliance.  The documents
incorporated or deemed to be incorporated by reference in the Prospectus, at the
time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the Exchange Act, and,
when read together with the other information in the Prospectus, at the
Settlement Dates, will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(uu)                          No Unlawful Contributions or Other Payments.  The
Company has not and, to the best of the Company’s knowledge, no employee or
agent of the Company has, made any contribution or other payment to any official
of, or candidate for, any federal, state or foreign office in violation of any
law or of the character required to be disclosed in the Prospectus.

 

(vv)                          Brokers.  Other than Cowen, there is no broker,
finder or other party that is entitled to receive from the Company any brokerage
or finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

 

(ww)                      No Outstanding Loans or Other Indebtedness.  Except as
described in the Prospectus, there are no outstanding loans, advances (except
normal advances for business expenses in the ordinary course of business) or
guarantees or indebtedness by the Company to or for the benefit of any of the
officers or directors of the Company or any of the members of any of them.

 

15

--------------------------------------------------------------------------------


 

(xx) No Reliance.  The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of Placement Shares.

 

(yy) Cowen Purchases.  The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect.

 

(zz) Compliance with Laws.  To the Company’s knowledge, it is conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Effect.

 

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen shall be deemed to be a representation and warranty by the
Company to Cowen as to the matters set forth therein.

 

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with Cowen that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Prospectus relating
to any Placement Shares is required to be delivered by Cowen under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), (i) the Company will
notify Cowen promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information (insofar as it relates to the transactions
contemplated hereby), (ii) the Company will prepare and file with the
Commission, promptly upon Cowen’s reasonable request, any amendments or
supplements to the Registration Statement or Prospectus that, in Cowen’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by Cowen (provided, however, that the
failure of Cowen to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect Cowen’s right to rely on the
representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy Cowen shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus, other
than documents incorporated by reference, relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to Cowen within a reasonable period of time before the filing and
Cowen has not reasonably objected thereto (provided, however, that the failure
of Cowen to make such objection shall not relieve the Company of any obligation
or liability hereunder, or affect

 

16

--------------------------------------------------------------------------------


 

Cowen’s right to rely on the representations and warranties made by the Company
in this Agreement and provided, further, that the only remedy Cowen shall have
with respect to the failure by the Company to obtain such consent shall be to
cease making sales under this Agreement) and the Company will furnish to Cowen
at the time of filing thereof a copy of any document that upon filing is deemed
to be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (iv) the Company will cause
each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise Cowen, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Sales Prospectus is required to be
delivered by Cowen under the Securities Act with respect to a pending sale of
the Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will use
its commercially reasonable efforts to comply with all requirements imposed upon
it by the Securities Act, as from time to time in force, and to file on or
before their respective due dates (taking into account any extensions available
under the Exchange Act) all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act.  If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Sales Prospectus is required to be delivered by Cowen under
the Securities Act with respect to a pending sale of Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on Nasdaq and to qualify the
Placement Shares for sale under the securities laws of such jurisdictions as
Cowen reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction.

 

17

--------------------------------------------------------------------------------


 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to Cowen and its counsel (at the expense
of the Company) copies of (i) the Registration Statement and the Prospectus
(including all documents incorporated by reference therein) filed with the
Commission on the date of this Agreement and (ii) all amendments and supplements
to the Registration Statement or Prospectus that are filed with the Commission
during any period in which the Sales Prospectus is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Cowen may
from time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Expenses.  The Company, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, in accordance with the provisions of Section 11 hereunder, will pay
the following expenses all incident to the performance of its obligations
hereunder, including, but not limited to, expenses relating to (i) the
preparation, printing and filing of the Registration Statement and each
amendment and supplement thereto, of each Prospectus and of each amendment and
supplement thereto, (ii) the preparation, issuance and delivery of the Placement
Shares, (iii) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(d) of this Agreement, including
filing fees (provided, however, that any fees or disbursements of counsel for
Cowen in connection therewith shall be paid by Cowen except as set forth in
(vii) below), (iv) the printing and delivery to Cowen of copies of the
Prospectus and any amendments or supplements thereto, and of this Agreement,
(v) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on Nasdaq, (vi) filing fees
and expenses, if any, of the Commission and the FINRA Corporate Financing
Department (including, with respect to any required review by FINRA, the
reasonable fees and expenses of Cowen’s counsel in an amount not to exceed
$12,500), and (vii) the Company shall reimburse Cowen for the reasonable fees
and disbursements of Cowen’s counsel in an amount not to exceed $30,000.

 

(h) Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

 

(i) Notice of Other Sales.  During the pendency of any Placement Notice given
hereunder, and for three (3) Trading Days following the termination of any
Placement Notice given hereunder, the Company shall provide Cowen notice as
promptly as reasonably practicable, but in any event at least five (5) Trading
Days, before it offers to sell, contracts to sell, sells, grants any option to
sell or otherwise disposes of any shares of Common Stock (other than Placement
Shares offered pursuant to the provisions of this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire Common Stock; provided, that such notice shall not be
required in connection with the (i) issuance, grant or sale of Common Stock,
options or warrants to purchase shares of Common

 

18

--------------------------------------------------------------------------------


 

Stock, restricted shares of Common Stock, restricted stock units or other equity
awards, or Common Stock issuable upon the exercise of options or other equity
awards, pursuant to any stock option, stock bonus or other stock plan or
arrangement described in the Prospectus, including, without limitation, warrants
that may be issued by the Company in connection with that certain Loan and
Security Agreement, dated September 19, 2014, by and among Trevena, Inc., as
borrower, Oxford Finance LLC, as collateral agent and lender, and Square 1 Bank,
as lender, (ii) the issuance of securities in connection with an acquisition,
merger or sale or purchase of assets or (iii) the issuance or sale of Common
Stock pursuant to any dividend reinvestment plan that the Company may adopt from
time to time provided the implementation of such is disclosed to Cowen in
advance, (iv) the issuance or sale of Common Stock issuable upon the exchange,
conversion or redemption of securities or the exercise of warrants, options or
other rights in effect or outstanding or disclosed in filings by the Company
available on EDGAR or otherwise in writing to Cowen prior to the date of the
applicable Placement Notice, or (v) the issuance or sale of Common Stock, or
securities convertible into or exercisable for Common Stock, offered and sold in
a privately negotiated transaction to vendors, customers, strategic partners or
potential strategic partners conducted in a manner so as not to be integrated
with the offering of Common Stock hereby.  Notwithstanding the foregoing
provisions, nothing herein shall be construed to restrict the Company’s ability,
or require the Company to provide notice to Cowen, to file a registration
statement under the Securities Act.

 

(j)                                    Change of Circumstances.  The Company
will, at any time during a fiscal quarter in which the Company intends to tender
a Placement Notice or sell Placement Shares, advise Cowen promptly after it
shall have received notice or obtained knowledge thereof, of any information or
fact that would alter or affect in any material respect any opinion,
certificate, letter or other document provided to Cowen pursuant to this
Agreement.

 

(k)                                 Due Diligence Cooperation.  During the term
of this Agreement, the Company will cooperate with any reasonable due diligence
review conducted by Cowen or its agents in connection with the transactions
contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during regular
business hours and at the Company’s principal offices, as Cowen may reasonably
request.

 

(l)                                     Required Filings Relating to Placement
of Placement Shares.  The Company agrees that on such dates as the Securities
Act shall require, the Company will (i) file a Sales Prospectus with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”), which Sales
Prospectus will set forth, within the relevant period, the amount of Placement
Shares sold through Cowen, the Net Proceeds to the Company and the compensation
payable by the Company to Cowen with respect to such Placement Shares, and
(ii) deliver such number of copies of each such Sales Prospectus to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

 

(m)                             Representation Dates; Certificate.  On or prior
to the First Delivery Date and each time the Company subsequently thereafter
(i) amends or supplements the Registration Statement or the Sales Prospectus
(other than a prospectus supplement filed in accordance with Section 7(l) of
this Agreement) by means of a post-effective amendment, sticker, or supplement
but not by means of incorporation of document(s) by reference into the
Registration Statement or the Sales Prospectus; (ii) files an annual report on
Form 10-K under the Exchange Act; (iii) files its

 

19

--------------------------------------------------------------------------------


 

quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an information
“furnished” pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K relating to the reclassification of certain
properties as discontinued operations in accordance with Statement of Financial
Accounting Standards No. 144) under the Exchange Act (each date of filing of one
or more of the documents referred to in clauses (i) through (iv) shall be a
“Representation Date”); the Company shall furnish Cowen with a certificate, in
the form attached hereto as Exhibit 7(m) within three (3) Trading Days of any
Representation Date if requested by Cowen.  The requirement to provide a
certificate under this Section 7(m) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K.  Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Cowen with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or Cowen sells any Placement Shares, the
Company shall provide Cowen with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

 

(n)                                 Legal Opinions.  On or prior to the First
Delivery Date and within three (3) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(m) for which no waiver is applicable, the Company
shall cause to be furnished to Cowen (i) a written opinion of Cooley LLP, as
counsel to the Company, in form and substance satisfactory to Cowen and its
counsel and (ii) a written opinion of Pepper Hamilton LLP, as intellectual
property counsel for the Company, in such form and substance satisfactory to
Cowen and its counsel, each such opinion dated the date that such opinion is
required to be delivered; provided, however, that the Company shall be required
to furnish Cowen no more than one opinion under subsection (n)(ii) per calendar
quarter; provided, further, that in lieu of such opinions for subsequent
Representation Dates, such counsels may furnish Cowen with a letter (a “Reliance
Letter”) to the effect that Cowen may rely on a prior opinion delivered by such
firm under this Section 7(n) to the same extent as if it were dated the date of
such letter (except that statements in such prior opinion shall be deemed to
relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).

 

(o)                                 Comfort Letter.  On or prior to the First
Delivery Date and within three (3) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(m) for which no waiver is applicable, the Company
shall cause its independent accountants to furnish Cowen letters (the “Comfort
Letters”), dated the date that the Comfort Letter is delivered, in form and
substance satisfactory to Cowen, (i) confirming that they are an independent
registered public accounting firm within the meaning of the Securities Act and
the Public Company Accounting Oversight Board, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to Cowen in connection with registered public offerings (the first such
letter, the “Initial Comfort

 

20

--------------------------------------------------------------------------------


 

Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

(p)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Common Stock or (ii) sell, bid for, or
purchase the Common Stock to be issued and sold pursuant to this Agreement, or
pay anyone any compensation for soliciting purchases of the Placement Shares
other than Cowen.

 

(q)                                 Insurance.  The Company shall maintain, or
caused to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.

 

(r)                                    Compliance with Laws.  The Company will
use commercially reasonable efforts to maintain, or cause to be maintained, all
material environmental permits, licenses and other authorizations required by
federal, state and local law in order to conduct its businesses as described in
the Prospectus, and the Company shall conduct its businesses, or cause its
businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Effect.

 

(s)                                   Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure it will not be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

 

(t)                                    Securities Act and Exchange Act.  The
Company will use its best efforts to comply with all requirements imposed upon
it by the Securities Act and the Exchange Act as from time to time in force, so
far as necessary to permit the continuance of sales of, or dealings in, the
Placement Shares as contemplated by the provisions hereof and the Prospectus.

 

(u)                                 No Offer to Sell.  Other than the
Prospectus, neither Cowen nor the Company (including its agents and
representatives, other than Cowen in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Act), required to be filed with the Commission, that
constitutes an offer to sell or solicitation of an offer to buy Placement Shares
hereunder

 

(v)                                 Sarbanes-Oxley Act.  The Company will use
its best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act.

 

8.                                      Free Writing Prospectuses.  The Company
represents and warrants to Cowen that neither it nor any of its agents or
representatives (other than Cowen in its capacity as such) has made any offer
relating to the Placement Shares that would constitute a “free writing
prospectus”

 

21

--------------------------------------------------------------------------------


 

as defined in Rule 405 under the Securities Act and that it agrees with Cowen
that it will not make any offer relating to the Placement Shares that would
constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act.  Cowen represents and warrants to the Company that neither it
nor any of its agents or representatives has made any offer relating to the
Placement Shares that would constitute a “free writing prospectus” as defined in
Rule 405 under the Securities Act and agrees with the Company that it will not
make any offer relating to the Placement Shares that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act.

 

9.                                      Conditions to Cowen’s Obligations. The
obligations of Cowen hereunder with respect to a Placement will be subject to
the continuing accuracy and completeness of the representations and warranties
made by the Company herein, to the due performance by the Company of its
obligations hereunder, to the completion by Cowen of a due diligence review
satisfactory to Cowen in its reasonable judgment, and to the continuing
satisfaction (or waiver by Cowen in its sole discretion) of the following
additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall be effective and shall be available for the sale of
all Placement Shares contemplated to be issued by any Placement Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing:  (i) receipt by the Company of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(c)                                  No Misstatement or Material Omission. 
Cowen shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in Cowen’s reasonable opinion is material, or omits to state a fact
that in Cowen’s reasonable opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 

22

--------------------------------------------------------------------------------


 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any Material Adverse Effect or any development that
could reasonably be expected to result in a Material Adverse Effect, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the judgment of Cowen (without relieving the
Company of any obligation or liability it may otherwise have), is so material as
to make it impracticable or inadvisable to proceed with the offering of the
Placement Shares on the terms and in the manner contemplated in the Prospectus.

 

(e)                                  Company Counsel Legal Opinion.  Cowen shall
have received the opinions of Cooley LLP, as counsel to the Company, required to
be delivered pursuant Section 7(n)(i) on or before the date on which such
delivery of such opinion is required pursuant to Section 7(n)(i).

 

(f)                                   Intellectual Property Counsel Legal
Opinion. Cowen shall have received the opinions of Pepper Hamilton LLP, as
intellectual property counsel to the Company, required to be delivered pursuant
Section 7(n)(ii) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(n)(ii).

 

(g)                                  Cowen Counsel Legal Opinion.  Cowen shall
have received from Morgan, Lewis & Bockius, counsel for Cowen, such opinion or
opinions, on or before the date on which the delivery of the company counsel
legal opinion is required pursuant to Section 7(n), with respect to such matters
as Cowen may reasonably require, and the Company shall have furnished to such
counsel such documents as they request for enabling them to pass upon such
matters.

 

(h)                                 Comfort Letter.  Cowen shall have received
the Comfort Letter required to be delivered pursuant Section 7(o) on or before
the date on which such delivery of such Comfort Letter is required pursuant to
Section 7(o).

 

(i)                                     Representation Certificate.  Cowen shall
have received the certificate required to be delivered pursuant to
Section 7(m) on or before the date on which delivery of such certificate is
required pursuant to Section 7(m).

 

(j)                                    Secretary’s Certificate.  On or prior to
the First Delivery Date, Cowen shall have received a certificate, signed on
behalf of the Company by its corporate Secretary, in form and substance
satisfactory to Cowen and its counsel.

 

(k)                                 No Suspension.  Trading in the Common Stock
shall not have been suspended on Nasdaq.

 

(l)                                     Other Materials.  On each date on which
the Company is required to deliver a certificate pursuant to Section 7(m), the
Company shall have furnished to Cowen such appropriate further information,
certificates and documents as Cowen may have reasonably requested. All such
opinions, certificates, letters and other documents shall have been in
compliance with the provisions hereof. The Company will furnish Cowen with such
conformed

 

23

--------------------------------------------------------------------------------


 

copies of such opinions, certificates, letters and other documents as Cowen
shall have reasonably requested.

 

(m)                             Securities Act Filings Made.  All filings with
the Commission required by Rule 424 under the Securities Act to have been filed
prior to the issuance of any Placement Notice hereunder shall have been made
within the applicable time period prescribed for such filing by Rule 424.

 

(n)                                 Notification of Listing of Additional
Shares.  In connection with the offering and sale of Placement Shares, the
Company will file with Nasdaq all documents and notices, and make all
certifications, required by Nasdaq of companies that have securities that are
listed for quotation on Nasdaq and will maintain such listing.

 

(o)                                 No Termination Event.  There shall not have
occurred any event that would permit Cowen to terminate this Agreement pursuant
to Section 12(a).

 

10.                               Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless Cowen, the directors, officers, partners,
employees and agents of Cowen and each person, if any, who (i) controls Cowen
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, or (ii) is controlled by or is under common control with Cowen
from and against any and all losses, claims, liabilities, expenses and damages
(including, but not limited to, any and all reasonable investigative, legal and
other expenses  incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 10(c)) of, any action, suit or proceeding
between any of the indemnified parties and any indemnifying parties or between
any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which Cowen, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus or in any free writing prospectus based
on written information furnished by or on behalf of the Company in connection
with this Agreement filed in any jurisdiction in order to qualify the Common
Stock under the securities laws thereof or filed with the Commission or (y) the
omission or alleged omission to state in any such document a material fact
required to be stated in it or necessary to make the statements therein, in the
light of the circumstances under which they were made (other than with respect
to the Registration Statement), not misleading; provided, however, that this
indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly or indirectly by an untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by
Cowen expressly for inclusion in any document as described in clause (x) of this
Section 10(a). This indemnity agreement will be in addition to any liability
that the Company might otherwise have.

 

(b)                                 Cowen Indemnification. Cowen agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company who signed the Registration

 

24

--------------------------------------------------------------------------------


 

Statement, and each person, if any, who (i) controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act or
(ii) is controlled by or is under common control with the Company from and
against any and all losses, liabilities, claims, damages and expenses described
in the indemnity contained in Section 10(a), as  and when incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Registration Statement (or any amendments thereto) or the
Prospectus (or any amendment or supplement thereto) or in any free writing
prospectus in reliance upon and in conformity with written information furnished
to the Company by Cowen expressly for inclusion in any document as described in
clause (x) of Section 10(a).

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 10 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 10, notify each such indemnifying party in writing of the commencement
of such action, enclosing a copy of all papers served, but the failure so to
notify such indemnifying party will not relieve the indemnifying party from
(i) any liability that it might have to any indemnified party otherwise than
under this Section 10 and (ii) any liability that it may have to any indemnified
party under the foregoing provision of this Section 10 unless, and only to the
extent that, such failure results in the forfeiture or material impairment of
substantive rights or defenses by the indemnifying party. If any such action is
brought against any indemnified party and it notifies the indemnifying party of
its commencement, the indemnifying party will be entitled to participate in and,
to the extent that it elects by delivering written notice to the indemnified
party promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (3) a conflict or potential conflict exists (based on advice of counsel
to the indemnified party) between the indemnified party and the indemnifying
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party) or (4) the
indemnifying party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action, in each of which cases the reasonable fees, disbursements and
other charges of counsel will be at the expense of the indemnifying party or
parties. It is understood that the indemnifying party or parties shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly after the
indemnifying party receives a written invoice relating to fees, disbursements
and other

 

25

--------------------------------------------------------------------------------


 

charges in reasonable detail. An indemnifying party will not, in any event, be
liable for any settlement of any action or claim effected without its written
consent.  No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 10 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, claim, action or proceeding and (2) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 10 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or Cowen, the Company and Cowen will contribute to the total losses,
claims, liabilities, expenses and damages (including any investigative, legal
and other expenses reasonably incurred in connection with, and any amount paid
in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
Cowen, such as persons who control the Company within the meaning of the
Securities Act or the Exchange Act, officers of the Company who signed the
Registration Statement and directors of the Company, who also may be liable for
contribution) to which the Company and Cowen may be subject in such proportion
as shall be appropriate to reflect the relative benefits received by the Company
on the one hand and Cowen on the other hand. The relative benefits received by
the Company on the one hand and Cowen on the other hand shall be deemed to be in
the same proportion as the total Net Proceeds from the sale of Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by Cowen (before deducting expenses) from the sale of
Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and Cowen, on the other
hand, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or Cowen, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Cowen agree that it would not be just and equitable if
contributions pursuant to this Section 10(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this
Section 10(d) shall be deemed to include, for the purpose of this Section 10(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof.  Notwithstanding the foregoing
provisions of this Section 10(d), Cowen shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the

 

26

--------------------------------------------------------------------------------


 

Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 10(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act or the Exchange Act, and any officers, directors, partners,
employees or agents of Cowen, will have the same rights to contribution as that
party, and each officer and director of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof. Any party entitled to contribution, promptly
after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made under this Section 10(d),
will notify any such party or parties from whom contribution may be sought, but
the failure to so notify will not relieve that party or parties from whom
contribution may be sought from any other obligation it or they may have under
this Section 10(d) except to the extent that the failure to so notify such other
party materially prejudiced the substantive rights or defenses of the party from
whom contribution is sought. Except for a settlement entered into pursuant to
the last sentence of Section 10(c) hereof, no party will be liable for
contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 10(c) hereof.

 

11.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 10 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) following any termination of this
Agreement.

 

12.                               Termination.

 

(a)                                 Cowen shall have the right by giving written
notice as hereinafter specified at any time to terminate this Agreement if
(i) any Material Adverse Effect, or any development that could reasonably be
expected to result in a Material Adverse Effect has occurred that, in the
reasonable judgment of Cowen, may materially impair the ability of Cowen to sell
the Placement Shares hereunder, (ii) the Company shall have failed, refused or
been unable to perform any agreement on its part to be performed hereunder;
provided, however, in the case of any failure of the Company to deliver (or
cause another person to deliver) any certification, opinion, or letter required
under Sections 7(m), 7(n), or 7(o), Cowen’s right to terminate shall not arise
unless such failure to deliver (or cause to be delivered) continues for more
than thirty (30) days from the date such delivery was required; or (iii) any
other condition of Cowen’s obligations hereunder is not fulfilled; provided,
however, Cowen’s right to terminate pursuant to this Section 12(a)(iii) shall
not arise unless such condition is not fulfilled within thirty (30) days after
the date the Company is provided with written notice by Cowen that such
condition has not been fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on Nasdaq shall have
occurred.  Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 10
(Indemnification and Contribution), Section 11 (Representations and Agreements
to Survive Delivery), Section 17 (Applicable Law; Consent to Jurisdiction) and
Section 18 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate

 

27

--------------------------------------------------------------------------------


 

this Agreement as provided in this Section 12(a), Cowen shall provide the
required written notice as specified in Section 13 (Notices).

 

(b)                                 The Company shall have the right, by giving
ten (10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 10, Section 11, Section 17 and
Section 18 hereof shall remain in full force and effect notwithstanding such
termination.

 

(c)                                  Cowen shall have the right, by giving ten
(10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 10, Section 11, Section 17 and
Section 18 hereof shall remain in full force and effect notwithstanding such
termination.

 

(d)                                 Unless earlier terminated pursuant to this
Section 12, this Agreement shall automatically terminate upon the issuance and
sale of all of the Placement Shares through Cowen on the terms and subject to
the conditions set forth herein; provided that the provisions of Section 7(g),
Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

 

(e)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 11(a), (b), (c), or (d) above
or otherwise by mutual agreement of the parties; provided, however, that any
such termination by mutual agreement shall in all cases be deemed to provide
that Section 7(g), Section 10, Section 11, Section 17 and Section 18 shall
remain in full force and effect.

 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by Cowen or the Company, as the
case may be. If such termination shall occur prior to the Settlement Date for
any sale of Placement Shares, such Placement Shares shall settle in accordance
with the provisions of this Agreement.

 

(g)                                  Subject to the additional limitations set
forth in Section 7 of this Agreement, in the event of termination of this
Agreement prior to the sale of any Placement Shares, Cowen shall be entitled
only to reimbursement of its out-of-pocket expenses actually incurred.

 

13.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified in
this Agreement, and if sent to Cowen, shall be delivered to Cowen at Cowen and
Company, LLC, 599 Lexington Avenue, New York, NY 10022, fax no. 646-562-1124,
e-mail: Bradley.Friedman@cowen.com, Attention:  General Counsel, with a  copy to
Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York 10178, fax no.
(212) 309-6001 Attention: David W. Pollak; or if sent to the Company, shall be
delivered to the address of the Company set forth in the Registration Statement,
Attention: Sr. Vice President, General Counsel and Corporate Secretary.  Each
party to this Agreement may change such address for notices by sending to the
parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when

 

28

--------------------------------------------------------------------------------


 

delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day (as
defined below), or, if such day is not a Business Day on the next succeeding
Business Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier, (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), and (iv) if sent by e-mail, on the Business
Day on which receipt is confirmed by the individual to whom the notice is sent,
other than via auto-reply. For purposes of this Agreement, “Business Day” shall
mean any day on which the Nasdaq and commercial banks in the City of New York
are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within ten (10 days of receipt of the written request for
Non-electronic Notice.

 

14.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and Cowen and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that Cowen may assign its rights and obligations hereunder to an
affiliate of Cowen without obtaining the Company’s consent, so long as such
affiliate is a registered broker-dealer.

 

15.                               Adjustments for Share Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any share split, share dividend or
similar event effected with respect to the Common Stock.

 

16.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof. Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and Cowen, provided,
however, that Schedule 2 attached hereto may be amended by either party upon
written notice to the other party pursuant to Section 13.  In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstance, is held invalid, illegal or unenforceable as written by a
court of competent jurisdiction, then such provision shall be given full force
and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms

 

29

--------------------------------------------------------------------------------


 

and provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.

 

17.                               Applicable Law; Consent to Jurisdiction. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection with
any transaction contemplated hereby, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof (certified or registered
mail, return receipt requested) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 

18.                               Waiver of Jury Trial.  The Company and Cowen
each hereby irrevocably waives any right it may have to a trial by jury in
respect of any claim based upon or arising out of this Agreement or any
transaction contemplated hereby.

 

19.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

(a)                                 Cowen has been retained solely to act as
sales agent in connection with the sale of the Common Stock and that no
fiduciary, advisory or agency relationship between the Company and Cowen has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether Cowen has advised or is advising the Company
on other matters;

 

(b)                                 the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c)                                  the Company has been advised that Cowen and
its affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that Cowen has no obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

 

(d)                                 the Company waives, to the fullest extent
permitted by law, any claims it may have against Cowen, for breach of fiduciary
duty or alleged breach of fiduciary duty in connection with the sale of
Placement Shares under this Agreement, and agrees that Cowen shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary claim or to any person asserting a fiduciary duty claim on behalf of
or in right of the Company, including stockholders, partners, employees or
creditors of the Company.

 

20.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the

 

30

--------------------------------------------------------------------------------


 

same instrument. Delivery of an executed Agreement by one party to the other may
be made by facsimile or other electronic transmission.

 

21.                               Definitions. As used in this Agreement, the
following term has the meaning set forth below:

 

(a)                                 “Applicable Time” means the date of this
Agreement, each Representation Date, the date on which a Placement Notice is
given, and any date on which Placement Shares are sold hereunder.

 

[Remainder of Page Intentionally Blank]

 

31

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

 

Very truly yours,

 

 

 

COWEN AND COMPANY, LLC

 

 

 

 

 

By:

/s/ Grant Miller

 

 

Name:

Grant Miller

 

 

Title:

Head of Equity Capital Markets

 

 

 

 

 

ACCEPTED as of the date

 

first-above written:

 

 

 

TREVENA, INC.

 

 

 

 

 

By:

/s/ Roberto Cuca

 

Name: Roberto Cuca 

 

Title: SVP and CFO

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From:

[

]

Cc:

[

]

To:

[

]

Subject:

Cowen at the Market Offering—Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Trevena, Inc. (the “Company”), and Cowen and Company, LLC
(“Cowen”) dated [·] (the “Agreement”), I hereby request on behalf of the Company
that Cowen sell up to [·] shares of the Company’s common stock, par value $0.001
per share, at a minimum market price of $               per share.  Sales should
begin on the date of this Notice and shall continue until [DATE] [all shares are
sold].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Authorized Placement Notice Parties

 

Trevena, Inc.

 

Maxine Gowen, Ph.D. (mgowen@trevenainc.com)

 

Roberto Cuca (rcuca@trevenainc.com)

 

John M. Limongelli (jlimongelli@trevenainc.com)

 

Cowen & Company, LLC

 

Robert Sine (robert.sine@cowen.com)

 

William Follis (william.follis@cowen.com)

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Compensation

 

Cowen shall be paid compensation up to 3.00% of the gross proceeds from the
sales of Placement Shares pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected                           , of
Trevena, Inc. (“Company”), a Delaware corporation, does hereby certify in such
capacity and on behalf of the Company, pursuant to Section 7(m) of the Sales
Agreement dated December     , 2015 (the “Sales Agreement”) between the Company
and Cowen and Company, LLC, that to the best of the knowledge of the
undersigned.

 

(i)            The representations and warranties of the Company in Section 6 of
the Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

 

(ii)           The Company has in all respects complied with all agreements and
satisfied all conditions on its part to be performed or satisfied pursuant to
the Sales Agreement at or prior to the date hereof.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------